                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA


TONY ONTIA BROWN,                    )              3:17-cv-00425-RCJ-WGC
                                     )
                        Plaintiff,   )              MINUTES OF THE COURT
        vs.                          )
                                     )              February 26, 2020
TIMOTHY FILSON, et al.,              )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER          REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is Plaintiff’s Motion for Extension of Time to Respond to Defendant’s
Motion for Summary Judgment (ECF No. 25).

      Good cause appearing, Plaintiff’s Motion for Extension of Time to Respond to Defendant’s
Motion for Summary Judgment (ECF No. 25) is GRANTED. Plaintiff shall have to and including
Monday, April 13, 2020, in which to file a response to Defendant’s Motion for Summary
Judgment (ECF No. 20).

       IT IS SO ORDERED.


                                           DEBRA K. KEMPI, CLERK

                                           By:        /s/______________________
                                                  Deputy Clerk
